          Case 2:20-cv-00284-HCN Document 9 Filed 05/26/20 Page 1 of 3



MICHAEL F. SKOLNICK - #4671
mfskolnick@kippandchristian.com
JEREMY R. SPECKHALS - #16381
jspeckhals@kippandchristian.com
KIPP AND CHRISTIAN, P.C.
10 Exchange Place, Fourth Floor
Salt Lake City, Utah 84111
(801) 521-3773

LAURENCE BERMAN*
California Bar No. 93515
BERMAN LITIGATION GROUP
lberman@bermanlitigationgroup.com
815 Moraga Drive
Los Angeles, California 90049
(424) 465-9079

* Denotes counsel who will seek pro hac vice admission

Attorneys for Defendant David W. Quinto

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

 GEORGE HOFMANN, in his capacity as
 Chapter 11 Trustee of VIDANGEL, INC.
 a Delaware corporation,
                                                    ERRATA TO DEFENDANT DAVID W.
                                                     QUINTO’S MOTION TO DISMISS
       Plaintiff,
 v.
                                                         Case No. 2:20-cv-00284HCN
                                                         Judge Howard C. Nielson, Jr.
 DAVID W. QUINTO, an individual, and
 KUPFERSTEIN MANUEL, LLP fka
 KUPFERSTEIN MANUEL & QUINTO,
 LLP, a California limited liability partnership,

       Defendants.

       Defendant David W. Quinto, by and through counsel, submits the following Errata to
          Case 2:20-cv-00284-HCN Document 9 Filed 05/26/20 Page 2 of 3



Defendant David W. Quinto’s Motion to Dismiss (Dkt. 8), correcting certain exhibits, as well as

the reference at page 2 of the Motion to Dismiss to the date of Mr. Quinto’s declaration.

       DATED this 26th day of May, 2020.

                                                     KIPP AND CHRISTIAN, P.C.


                                                     /s/Michael F. Skolnick
                                                     MICHAEL F. SKOLNICK
                                                     JEREMY R. SPECKHALS
                                                     Attorneys for Defendant David W. Quinto




                                                2
         Case 2:20-cv-00284-HCN Document 9 Filed 05/26/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of May, 2020, I served the foregoing ERRATA TO
DEFENDANT DAVID W. QUINTO’S MOTION TO DISMISS on the following via ECF as
follows:

              James E. Magleby
              magleby@mcg.law
              Jennifer Fraser Parrish
              parrish@mcg.law
              Mark P. Arrington
              arrington@mcg.law


                                                        /s/ Nancy Paez

                                                        ________________________
                                                        Nancy Paez




                                             3
